Citation Nr: 0519745	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-03 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.

4.  Entitlement to separate compensable evaluations for the 
service connected tinnitus.

5.  Entitlement to an initial rating in excess of 30 percent 
for the service connected right ankle disability.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active honorable service from October 1966 to 
October 1968.  He also served from July 1970 to August 1971 
and was discharged under other than honorable conditions.  

The Board also notes that it was determined by administrative 
decisions in March 1972 and April 2003 that the veteran's 
July 1970 to August 1971 period of service for which he 
received an other than honorable discharge, was a bar to VA 
benefits due to his willful and persistent misconduct.  It 
was further noted that the veteran was entitled to benefits 
for his honorable service from October 1966 to October 1968.  
In this regard, the veteran indicated in writing in March 
2003 that all of his service connection claims related to his 
October 1966 to October 1968 period of service.  

By rating decision in November 2002, entitlement to service 
connection for bilateral hearing loss was denied.  The 
veteran received written notice of this denial by letter in 
that same month.  The veteran failed to file a timely appeal 
following receipt of the November 2002 notice of denial; 
therefore, the November 2002 rating decision is final.  

This appeal arises from rating decisions of the Lincoln, 
Nebraska Regional Office (RO).  The veteran has requested 
that the claim of service connection for bilateral hearing 
loss be reopened.  The RO has characterized the veteran's 
service connection claim for bilateral hearing loss as a de 
novo appeal.  The Board, however, is required to conduct an 
independent analysis of the claim notwithstanding the 
approach utilized by the RO.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995); aff'd No. 95-7058 (U.S. Ct. App. Fed. Cir. May 
6, 1996).  Accordingly, the Board will address the issue of 
whether new and material evidence has been submitted since 
the last prior rating denial in November 2002.

By rating decision in March 2003, a 30 percent rating was 
assigned for the service connected right ankle disability, 
effective from the December 27, 2000 date of the original 
claim.  This issue is therefore properly characterized as 
entitlement to an initial disability rating in excess of 30 
percent for the service connected right ankle disability.

The issues of service connection for a bilateral knee 
disability, separate compensable evaluations for tinnitus, an 
initial rating in excess of 30 percent for the service 
connected right ankle disability and entitlement to TDIU 
benefits are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for 
bilateral hearing loss was denied by rating decision in 
November 2002.

2.  The appellant received written notice of this denial by 
letter in November 2002; however, he did not file a timely 
appeal of that decision and it is final.

3.  The additional evidence submitted in connection with the 
claim to reopen service connection for bilateral hearing loss 
is not sufficient to raise a reasonable possibility of 
substantiating the claim.

4.  The veteran does not currently suffer from a chronic 
right hip disability.



CONCLUSIONS OF LAW

1.  Evidence received since the November 2002 rating decision 
that denied entitlement to service connection for bilateral 
hearing loss is not new and material, and the appellant's 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2004).

2.  A right hip disability was not incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On the October 1966 entrance examination, audiometric testing 
revealed bilateral hearing loss.  

In November 1966, the veteran complained of pain of both 
knees after prolonged marching.  On examination, the knees 
were within normal limits.  

On the July 1968 separation examination, the lower 
extremities were clinically evaluated as normal.

On VA examination in March 2001, the veteran complained of 
right hip and right knee pain.  Range of motion of the right 
hip and right knee were normal.  

On VA orthopedic examination in March 2001, the veteran 
complained of right knee and right hip pain that had been 
present since an inservice injury.  On examination, there was 
no apparent swelling of the right hip.  There was no 
swelling, redness, crepitus or warmth of the right knee.  X-
rays of the knees were normal.  

A February 2002 statement from Craig Foss, a board certified 
audiologist, indicates that a recent audiogram had showed the 
presence of bilateral high frequency sensorineural hearing 
loss.  With the veteran's history of exposure during service 
to tank and tank gun noise, it was opined that it was quite 
likely that this was the beginning of his hearing loss.  It 
was noted that the type and degree of his hearing loss was 
consistent with noise induced hearing loss.  It was also 
noted that the veteran's decreased auditory discrimination 
ability and tinnitus would tend to confirm this finding.

A March 2001 statement from the Social Security 
Administration (SSA) indicates that it had been determined 
that the veteran was entitled to receive disability benefits.

On VA examination in May 2002, the diagnoses included chronic 
bilateral knee ligamentous strain with possible laxity of 
left knee.

On VA audio examination in October 2002, testing revealed 
bilateral sensorineural hearing loss.

By rating decision in November 2002, entitlement to service 
connection for bilateral hearing loss was denied as it was 
determined that bilateral hearing loss had existed prior to 
service and that there was no evidence of a worsening of this 
pre-existing disability during service.  It was noted that 
audiometric test results were only utilized from the 
veteran's first period of enlistment and therefore the 
October 2002 VA audio statement that was based on both 
periods of service was not deemed valid (see administrative 
decisions determining that the veteran was barred from 
receiving VA benefits from his second enlistment period).  
The veteran received written notice in November 2002 with 
regard to the denial of the claim of service connection for 
bilateral hearing loss.  He failed to take any action with 
respect to the November 2002 denial; thus, this decision is 
final and is not subject to revision on the same factual 
basis.  In order to reopen the claim of service connection 
for bilateral hearing loss, the veteran must present or 
secure new and material evidence with respect to the November 
2002 claim that has been disallowed.  38 C.F.R. §§ 3.104, 
20.302 (2004). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  

For application to reopen received after August 29, 2001, as 
was the application to reopen the previously denied claim in 
this case, section 3.156(a) provides as follows: A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence received since the November 2002 rating decision 
includes the following.  An October 2000 VA treatment note 
indicates that the veteran complained of hip pain.  

Received in April 2003 was a February 2001 decision of the 
SSA that determined that the veteran was disabled for SSA 
purposes from September 2000 due to a primary diagnosis of 
right ankle disability and a secondary diagnosis of arthritis 
of the neck.

An October 2003 statement from Craig Foss, board certified 
audiologist, was received.  This statement replicates his 
previously submitted February 2002 statement in which he had 
opined that it was quite likely that a history of exposure to 
noise from tanks and tank guns during service was the 
beginning of the veteran's bilateral hearing loss.

Received in September 2004 was a March 2004 report from Ryan 
Crouch, D.O., that indicates that excessive mechanical strain 
of the knee and hips were related to an abnormal gait due to 
the right ankle disability.  March 2004 x-rays of the right 
hip were interpreted as being normal.

An August 2004 statement from Dr. Crouch indicates that the 
veteran's diagnoses included arthralgias of the knees, hips, 
and low back that resulted from his compensating gait due to 
the right ankle disability.  


Claim to reopen service connection for bilateral hearing loss

The Board has reviewed the evidence added to the record since 
the November 2002 denial and has determined that the 
additional evidence is not both new and material.  It was 
determined at the time of the November 2002 rating decision 
that the veteran's bilateral hearing loss existed prior to 
his military service and had not been aggravated during 
service.  

The additional evidence submitted consists solely of a 
duplicate opinion from Craig Foss regarding the etiology of 
bilateral hearing loss.  Section 3.156 provides that new 
evidence is existing evidence that was not previously 
submitted to the RO.  The October 2003 opinion from Craig 
Foss had previously been submitted in February 2002.  

Moreover, the Court determined in Morton v. Principi, 3 Vet. 
App. 508 (1992), that duplicates of old records submitted in 
support of an application to reopen a claim (as those 
submitted by the veteran) are not new and material evidence.  
The additional evidence therefore does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim; that is, the additional evidence does not establish 
that the veteran's preexisting bilateral hearing loss was 
aggravated during military service.  Thus, the additional 
evidence submitted does not raise a reasonable possibility of 
substantiating this claim and it does not constitute new and 
material evidence.


Service connection claim for a right hip disability

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

The veteran maintains that he currently suffers from a right 
hip disability that is related to service.  The evidence does 
not support this claim. 

The service medical records are silent regarding complaints, 
findings or diagnoses of a right hip disability.  The post 
service medical record shows complaints of right hip pain in 
recent years.  On VA examination in March 2001, range of 
motion of the right hip was normal.  On VA orthopedic 
examination in March 2001, there was no right hip swelling.  
No diagnosis of a current right hip disability was rendered 
on either of the March 2001 VA examinations.  

In March 2004, Dr. Crouch indicated that excessive mechanical 
strain of the hips was related to the right ankle disability 
and in August 2004 he indicated that arthralgia of the right 
hip was due to the right ankle disability.  Dr. Crouch's 
statements, however, do not provide a diagnosis of a current 
chronic right hip disability.

Arthralgia is defined as severe pain of a joint.  Stedman's 
Medical Dictionary, 149 (26th ed. 1995).  Private medical x-
rays of the right hip in March 2004 (submitted by Dr. Crouch) 
were interpreted as being normal.  For VA compensation 
purposes, Diagnostic Code 5003 provides that degenerative 
arthritis must be established by x-ray findings.  

Moreover, in the case of Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), the Court determined that pain alone, 
without a diagnosed or identifiable underlying condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Thus, the recent VA and 
private treatment records show the presence of right hip pain 
(sometimes characterized as arthraligia); however, there is 
simply no evidence of a chronic right hip disability (to 
include arthritis) either in service or currently.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In the 
absence of competent evidence to establish the current 
presence of a claimed disability, the claim must denied.  

The only evidence that would support the veteran's claim that 
he currently suffers from a right hip disability that is 
related to service is found in his statements; however, lay 
evidence is inadequate to establish a medical diagnosis or 
medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, the preponderance of the evidence 
is against the veteran's claim of service connection for a 
right hip disability.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in April 2002 (hearing loss), December 
2003, July 2004 (right hip), and December 2004 as well as a 
statement of the case in November 2002 (for right hip) and 
September 2004 (for bilateral hearing loss) and supplemental 
statements of the case in November 2004 and February 2005, 
which notified the appellant of the type of evidence 
necessary to substantiate his claims.  The documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  In this regard, all available VA, private, and SSA 
records have been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded 
VA examinations in March 2001, May 2002, and October 2002 
relative to the claims on appeal.  In addition, the Board 
notes that the veteran failed to appear for an additional VA 
audiology examination that had been scheduled in August 2004.  
An August 2004 statement from the veteran's representative 
noted that the veteran had been scheduled for an additional 
VA examination; however, the veteran had submitted evidence 
and he believed that the evidence as constituted was adequate 
for rating purposes.  

Upon review of the file, therefore, the Board is satisfied 
that the current record contains sufficient medical evidence 
to fully and fairly evaluate the veteran's appeal and thus 
there is no need to obtain an additional medical examination.  
As an examination is unnecessary, the Board finds that the RO 
has satisfied the duty-to-assist obligations with respect to 
medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

With regard to the claim of service connection for bilateral 
hearing loss, the Pelegrini standard was upheld as the 
veteran received VCAA notice in April 2002 prior to the 
initial unfavorable AOJ decision in November 2002.

With regard to the service connection claim for a right hip 
disability, the Board acknowledges that the initial VCAA 
notice letter was sent to the appellant after the initial 
rating decision that is the basis for this appeal.  The 
appellant, as a result, has the right to content-complying 
notice and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, notice was 
provided by the AOJ in July 2004 prior to the transfer and 
recertification of the appellant's case to the Board after 
the June 2004 Board remand and the context of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Thereafter, the instant claim was 
readjudicated and Supplemental Statements of the Case (SSOC) 
were provided to the appellant in November 2004 and February 
2005.  The claimant, therefore, has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER


Entitlement to service connection for a right hip disability 
is denied.

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, the veteran's claim is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for bilateral knee disability, higher 
ratings for tinnitus and right ankle disabilities, and TDIU 
benefits.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  
Moreover, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  In this case, the veteran 
maintains that VA rating examinations with regard to the 
claim for a higher rating for the service connected right 
ankle disability are inadequate.  The Board agrees as the 
reports of examination in question failed to address all 
necessary rating criteria.

In this regard, in the case of DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (Court) held that in evaluating a service-connected 
disability involving a joint, functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  Accordingly, in view of the fact that the 
veteran's claim involves the rating of the right ankle, the 
veteran should be afforded another VA examination which also 
addresses the factors mandated in DeLuca.  

With regard to the claim of service connection for bilateral 
knee disability, on VA examination in May 2002, the diagnoses 
included chronic bilateral knee ligamentous strain with 
possible left knee laxity.  March and August 2004 reports 
from Dr. Crouch indicated that the veteran suffered from 
mechanical strain and arthraligia of the knees that resulted 
from a compensating gait due to the right ankle disability.  

Secondary service connection will be awarded when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  It was 
determined in the case of Allen v. Brown, 7 Vet. App. 439 
(1995), that service connection may be awarded for a 
disability under 38 C.F.R. § 3.310 if an existing disability 
was aggravated by a service-connected disability.  The 
veteran should therefore be provided a VA examination to 
include diagnoses for all current bilateral knee disability, 
if any.  If a current bilateral knee disability is diagnosed, 
then a medical opinion should be provided as to whether a 
chronic knee disability is the result of the service-
connected right ankle disability or whether the service 
connected right ankle disability aggravated a bilateral knee 
disability. 

The Board notes that the veteran submitted a timely notice of 
disagreement in July 2003 with regard to the RO's June 6, 
2003 decision denying entitlement to separate 10 percent 
evaluations for tinnitus for each ear.  The RO, therefore, 
must provide the veteran with a statement of the case dealing 
with the additional issue of whether separate compensable 
evaluations should be assigned for bilateral tinnitus.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  (When an NOD is 
filed, the Board should remand, rather than refer the issue 
to the RO for the issuance of a statement of the case.)

In addition, with regard to the claim for TDIU benefits, the 
Court held in Holland v. Brown, 6 Vet. App. 443 (1994) that a 
claim for a total disability rating based on individual 
unemployability due to a service-connected disability is 
"inextricably intertwined" with a rating increase claim on 
the same condition.  Thus, the veteran's TDIU claim must be 
deferred pending the outcome of his increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination that must 
be conducted by a physician.  The claims 
folder must be made available to the 
physician for review prior to the 
examination and all necessary diagnostic 
testing should be accomplished.  The 
physician should provide complete 
clinical findings as well as complete 
range of motion studies for the right 
ankle.  The physician should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the right 
ankle and whether there is likely to be 
additional range of motion loss of the 
service-connected right ankle due to any 
of the following:  (1) pain on use, 
including flare-ups;  (2) weakened 
movement; (3) excess fatigability; or  
(4) incoordination.  The above 
determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use 
or during flare-ups.  If the physician is 
unable to make any of the above 
determinations, it should be so indicated 
on the record.  The physician should also 
indicate whether there is evidence of the 
functional equivalent of ankylosis of the 
right ankle (under a DeLuca analysis) in 
plantar flexion at more than 40 degrees, 
or in dorsiflexion at more than 10 
degrees or with abduction, adduction, 
inversion or eversion deformity.  Each of 
the above criteria must be addressed by 
the examiner.  

With regard to the service connection 
claim for bilateral knee disability, 
based on a review of the medical evidence 
and the current examination, the 
physician must provide a diagnosis for 
all chronic disability of the knees, if 
any.  If a diagnosis of a chronic 
bilateral knee disability is rendered, 
the physician should provide a medical 
opinion as to whether it is at least as 
likely as not that any current bilateral 
knee disability is related to service, or 
whether any current bilateral knee 
disability is proximately due to or was 
permanently aggravated by the veteran's 
service connected right ankle disability.  
If the physician finds that the service-
connected right ankle disability 
aggravated a bilateral knee disorder, 
then the examiner should express an 
opinion as to what level of disability is 
attributable to such aggravation.  In 
addition, the physician should render a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
service connected right ankle disability 
precludes him from performing all forms 
of substantially gainful employment, most 
especially all forms of sedentary 
employment.  The answer to these 
questions should be formulated using the 
underlined standard of proof.  Complete 
reasons and bases for all medical 
opinions should be provided for the 
record.  

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  The veteran's claim 
for a higher rating for the service 
connected right ankle disability should 
also be evaluated under the provisions 
of 38 C.F.R. § 3.321.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued and the veteran and his 
representative should be afforded an 
opportunity to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

4.  With regard to the June 2003 rating 
decision, the veteran should be provided 
with a statement of the case which 
conforms with the requirements of 38 
U.S.C.A. § 7105(d) (1) concerning the 
issue of entitlement to separate 
compensable evaluations for the service 
connected bilateral tinnitus.  In 
particular, the statement of the case 
should provide the veteran with a 
discussion of how applicable laws and 
regulations affect the RO's decision and 
a summary of the reasons and bases for 
such decision.  The veteran and his 
representative should be given an 
opportunity to respond to the statement 
of the case, and they should be advised 
that a timely substantive appeal must be 
submitted if he elects to have the Board 
consider this matter.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


